Citation Nr: 1307517	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for neurological impairment of the left upper extremity associated with the service-connected cervical spine disability, to include a compensable rating prior to January 19, 2009, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an increased rating for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability, to include a compensable rating prior to January 19, 2010, and a rating in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 17, 1966, through March 20, 1979, and from March 21, 1979, through November 9, 1982; however, he is not eligible for compensation based on the second period of active service because he was discharged by reason of a general court martial. 

This case is currently before the Board of Veterans Appeals' (Board) on appeal of an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a March 2009 decision, the Board denied the Veteran's claims of entitlement to a separate compensable disability rating for neurological impairment of the upper extremities associated with cervical radiculopathy and entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's March 2009 decision and remanded the claims to the Board. 

Meanwhile, in May 2010, the RO issued a rating decision awarding service connection for intervertebral disc syndrome (hereinafter referred to as neurological impairment) of both the left and right upper extremities, awarding a 10 percent rating for each, effective January 19, 2009, for the left upper extremity, and January 19, 2010, for the right upper extremity.  In January 2011, the Veteran submitted a statement indicating his dissatisfaction with the ratings assigned.

Although the May 2010 rating decision effectuated a partial grant of the benefits sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and he has not been granted the maximum benefit allowed; thus, the claims are still active, to include consideration over the entire course of this longstanding claim and appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims files, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claims.

Upper Extremity Neurologic Impairment

The Veteran contends that throughout the course of this claim and appeal, a separate compensable rating for the right and left upper extremity neurological impairment has been warranted.  VA denied such a separate rating until the May 2010 rating decision.  A review of the evidence, however, makes it unclear whether the symptoms reported throughout the record, since the 2001 initiation of the Veteran's claims, are the very symptoms that ultimately led to the award of a compensable rating for the right and left upper extremity.  Also, the most recent VA examination to discuss the Veteran's neurologic impairment was in 2012.  In fact, the Veteran was afforded two VA examinations in 2012.  The reports of these examinations are inconsistent, in that one describes moderate and severe neurologic impairment, and the other suggests that there are no radicular symptoms whatsoever.  For these reasons, described in further detail below, a remand of the increased rating claims is necessary.

At the outset, the Board notes that the compensable ratings in place for Veteran's right and left upper extremity neurological impairment are under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under those rating criteria, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling.  Severe incomplete paralysis of the median nerve of the minor upper extremity is rated as 40 percent disabling.  Any higher rating requires a showing of complete paralysis of the median nerve.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In this case, it is unclear from the record whether the Veteran's symptoms dating since his February 2001 claim can be likened to any level of paralysis of the peripheral nerves.  At no time during the course of this longstanding appeal has a comprehensive VA examination been performed and an opinion provided based upon a complete review of the record, and including an assessment as to the severity of the Veteran's right and left upper extremity neurological impairment since 2001.  For this reason, the Board finds that it cannot yet issue a decision as to these claims, and remand for a new examination is warranted.

In order to bring to light the existence of the Veteran's symptoms throughout the course of this appeal, the clinical history is summarized below.

Since prior to the Veteran's 2001 claim, he has reported symptoms in his upper extremities.  For instance, in June 2000, he sought clinical treatment related to "neck/arm" pain.  In March 2001, one month after filing his claim, the Veteran reported to a VA neurosurgery clinic, at which time he indicated neck pain with, "occasional numbness down to all fingers of both hands," with symptoms worse on the right than the left.  The physician noted these to be symptoms of cervical spondylosis with intermittent radiculopathy.  June 2001 outpatient notes show continuing reports of neck pain radiating down the right arm, involving the thumb, index and middle fingers, with slight atrophy of the right forearm muscles.  By October 2001, clinical records show that he reported experiencing right arm pain and burning for the prior three years, with weakness, numbness in the arm, and numbness and tingling over the entire hand and medial forearm.  His physician diagnosed cervical radiculopathy with mild cord stenosis.  Similar findings were noted in the December 2001 VA (QTC) examination report.

The Veteran had cervical fusion surgery in April 2003.  Post-operative notes shortly after the surgery show that the Veteran's neck pain had resolved and arm pain was gone.  However, by November 2003, he sought treatment related to pain in his neck region and at the top of his shoulder.  He also again reported radicular symptoms traveling down to his hand with numbness located mainly in his 5th digit.  In June 2004, his condition was reported as continuing to decline and he reported "significant left arm symptoms," including severe burning pain along the ulnar aspect of his left arm and hand, with intermittent numbness.  An EMG in June 2004 was abnormal.  Diffuse sensory neuropathy in the left upper extremity was shown, and laboratory reports were noted to include a hemoglobin A1C finding of 6.1, which led the physician to suspect that the sensory neuropathy could be diabetic neuropathy.  According to this report, the electrodiagnostic study was negative for cervical radiculopathy.  

In December 2005, the Veteran reported numbness in the right upper extremity when he sleeps on his right side, as well as symptoms on the left side, although to a lesser degree.  January 2007 VA neurosurgery notes document the Veteran as status post C4-5, C5-6, C6-7 anterior cervical fusion, and notes numbness in the index finger of the left hand and sometimes in the left fourth finger, with occasional numbness in the right hand.  February 2007 follow up notes show continued neck pain with some radiating pain to the upper extremities.

In August 2008, a VA examiner reported a diagnosis of degenerative joint disease of the cervical spine with cervical radiculopathy, but then concluded that there was no evidence of cervical radiculopathy at the time of the examination.  In March 2010, a VA (QTC) examiner noted the Veteran's history and his report of current pain that traveled from his neck to his shoulders and arms; however, the examiner reported that on physical examination there was no evidence of radiating pain on movement of the cervical spine.  Neurological examination yielded a finding that cervical spine sensory function is impaired, according to pin prick evaluation.  The examiner noted C4 sensory deficit of the shoulders and upper arms, C5 sensory deficient of the lateral shoulders and upper arms, C6 sensory deficit of the lateral forearms, thumbs, index fingers and long fingers, and C8 sensory deficit of the distal forearms.  The examiner went on to conclude that there are signs of cervical intervertebral disc syndrome.

Most recently, in July 2012, a VA cervical spine examiner reported no radicular symptoms and elaborated no further.  However, a general medical examiner in October 2012 noted moderate and severe symptoms attributable to the peripheral nerve condition.  The Board notes that the July 2012 examination was completed by a physician, while the October 2012 examiner's credentials are not apparent in the report.  Regardless of the credentials, however, it is unclear how two examinations of the same condition so close in time could show such markedly different symptoms.  Due to this inconsistency, the Board does not feel it has an accurate picture of the current severity of the Veteran's right and left upper extremity neurologic impairment.  A remand for a current examination is necessary.

Thus, throughout the course of this appeal, the Veteran's diagnosis as relates to his left and right upper extremity symptoms has varied.  It is unclear whether this variation represents varying diagnoses, or whether it may be a variation in severity of disability, or whether it is, in fact, an ongoing consistent showing that a compensable rating has been warranted since the inception of the Veteran's claim in 2001.  The Board finds that these questions, imperative to a fair determination in relation to the Veteran's appeal, cannot be answered without a comprehensive review by a competent medical examiner.  Also, as noted above, the most recent examinations are inconsistent in showing the current severity of the neurologic impairment, and the most recent examination referencing the radicular symptoms prior to 2012 was in 2008, more than four years ago.  Thus, the Board finds the 2012 examination reports to be inadequate due to their inconsistent nature, and finds the 2008 examination report to be too remote to constitute a contemporaneous examination.  A new examination is required.  

TDIU

The Veteran is also claiming that he is entitled to a TDIU due to his service-connected disabilities.  He is service connected for posttraumatic stress disorder (50%), residuals of prostate cancer to include erectile dysfunction and bladder dysfunction (40%), status post cervical fusion (20%), musculoskeletal chest pain (10%), post-herpetic neuritis, left chest (10%), neurologic impairment, left upper extremity (10%), neurologic impairment, right upper extremity (10%), and status post fracture of the right third metacarpal (noncompensable).  His combined disability rating is 90%; therefore, the Veteran meets the schedular requirement for a TDIU.  The question is whether either of his service-connected disabilities are sufficient by themselves to render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The claims files show that the Veteran has not been employed, potentially since 1985.  In June 2001, a VA physician reported that the Veteran was "very restricted" in his activities due to pain and that he had stopped working 1.5 months prior.  However, at the December 2001 QTC examination, the Veteran reported not having worked since 1985.  More recently, in March 2010, another QTC examiner noted that the Veteran's cervical spine radiculopathy effects the Veteran's usual occupation due to painful turning and arm and hand numbness.  Moreover, in October 2012, a VA examiner concluded that the Veteran's neurologic impairment limited him to a light duty occupation, and would hinder him from doing any strenuous activities or using his hands for anything other than light duty to do work related activities for extended periods at one time.  The examiner also noted that the Veteran is unable to stand or walk for longer than five minutes at one time, and requires the use of a cane during those periods.

In December 2012, the Appeals Management Center obtained an opinion by a Doctor of Podiatric Medicine (DPM).  First, the Board notes that the Veteran's service-connected disabilities do not include any related to podiatry.  Moreover, the report is ambiguous as to an indication of the VA medical facility from which the opinion was generated, as it includes only a reference to the Appeals Management Center.  Finally, the Board notes that the opinion itself is inadequate.  In particular, the DPM provided a subtitle indicating "Medical History Following Discharge," yet only referenced records from 2012.  The DPM then concluded that it is less likely than not that the Veteran's claimed conditions deem him unemployable, and determined that he is capable of employment with limitations to light duty work and solitary tasks under supervision.  There is no explanation as to whether the combined effect of the service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment; in fact, there is no explanation of the DPM's medical basis for the opinion whatsoever.  This medical opinion was completed without examination of the Veteran, and was generated by a podiatrist unfamiliar with the Veteran's disabilities.  The report is also largely incomplete, and is without medical basis.  Thus, this opinion is inadequate for adjudication purposes.  The issue, therefore, must be remanded for examination and opinion, based upon a complete review of the record, as relates to the TDIU claim.

Records

Finally, the Board recognizes that the paper claims files include VA outpatient treatment notes dated through February 24, 2010, from the Richmond VA Medical Center (VAMC).  The Veteran's electronic claims file (Virtual VA file) does not include any more recent records.  Thus, on remand, development to obtain any outstanding, pertinent VA records, to include records since February 24, 2010, from the Richmond VAMC, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including the VA treatment records dating since February 24, 2010, from the Richmond VAMC.  

2. If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician qualified to conduct a VA neurological examination of the Veteran's right and left upper extremities.  This examination should be conducted to both determine the current severity and manifestations of the Veteran's right and left upper extremity neurologic impairment, and to provide a comprehensive analysis of the history of the severity of the Veteran's neurologic impairment since the inception of the Veteran's claim in February 2001.  

The examiner should determine whether at any time since February 2001 the Veteran's right and/or left upper extremity neurologic impairment was or is manifested by incomplete or complete paralysis of any peripheral nerve, to include whether any incomplete paralysis may be characterized as either mild, moderate, or severe.  The Board recognizes that the severity of these disabilities may have varied over the duration of this appeal, and if such variation(s) exist, the examiner should so state in the report.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work.  In particular, the examiner should state whether any of the Veteran's service-connected disabilities alone, or the entirety of the service-connected disabilities in the aggregate, render him unable to secure or follow any form of substantially gainful occupation consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to an increased rating for neurological impairment of the left upper extremity, to include a compensable rating prior to January 19, 2009, and a rating in excess of 10 percent thereafter; entitlement to an increased rating for neurological impairment of the right upper extremity, to include a compensable rating prior to January 19, 2010, and a rating in excess of 10 percent thereafter; and entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

